                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF KANSAS



ROBERT FITZSGERALD ROBERTS, SR.,

                           Plaintiff,

          v.                                    CASE NO. 19-3045-SAC

PATRICK H. THOMPSON, et al.,

                           Defendants.


                   NOTICE AND ORDER TO SHOW CAUSE

     This matter is a civil rights action filed pursuant to 42 U.S.C.

§ 1983. Plaintiff, a pretrial detainee, proceeds pro se and seeks leave

to proceed in forma pauperis.

                       The Nature of the Complaint

     Plaintiff sues a state district judge, the Salina Regional

Medical Center (SRMC), and the Salina Department of Children and

Families (DCF). He claims the district judge misapplied the law in

his criminal case, and he asserts that the SRMC and DCF denied his

right to sign the birth certificate of his son. He seeks damages.
               The motion to proceed in forma pauperis

     This motion is governed by 28 U.S.C. § 1915(b). Because plaintiff

is a prisoner, he must pay the full filing fee in installment payments

taken from his prison trust account when he “brings a civil action

or files an appeal in forma pauperis[.]” § 1915(b)(1). Pursuant to

§ 1915(b)(1), the court must assess, and collect when funds exist,

an initial partial filing fee calculated upon the greater of (1) the
average monthly deposit in his account or (2) the average monthly

balance in the account for the six-month period preceding the filing

of the complaint. Thereafter, the plaintiff must make monthly payments
of twenty percent of the preceding month’s income in his institutional

account. § 1915(b)(2). However, a prisoner shall not be prohibited

from bringing a civil action or appeal because he has no means to pay

the initial partial filing fee. § 1915(b)(4).

     The Court has examined the financial records submitted by the

plaintiff and grants leave to proceed in forma pauperis. Although the

Court will not impose an initial partial filing fee, plaintiff is

advised that he remains obligated to pay the $350.00 filing fee in

installments calculated under 28 U.S.C. § 1915(b)(2).

                              Screening

     A federal court must conduct a preliminary review of any case

in which a prisoner seeks relief against a governmental entity or an

officer or employee of such an entity. See 28 U.S.C. §1915A(a).

Following this review, the court must dismiss any portion of the

complaint that is frivolous, malicious, fails to state a claim upon

which relief may be granted, or seeks monetary damages from a defendant

who is immune from that relief. See 28 U.S.C. § 1915A(b).

     In screening, a court liberally construes pleadings filed by a
party proceeding pro se and applies “less stringent standards than

formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S.

89, 94 (2007).

     To state a claim for relief under Section 1983, a plaintiff must

allege the violation of a right secured by the Constitution and laws

of the United States and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins,

487 U.S. 42, 48-49 (1988)(citations omitted).
     To avoid a dismissal for failure to state a claim, a complaint

must set out factual allegations that “raise a right to relief above
the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

555 (2007). The court accepts the well-pleaded allegations in the

complaint as true and construes them in the light most favorable to

the plaintiff. Id. However, “when the allegations in a complaint,

however, true, could not raise a [plausible] claim of entitlement to

relief,” the matter should be dismissed. Id. at 558. A court need not

accept “[t]hreadbare recitals of the elements of a cause of action

supported by mere conclusory statements.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009). Rather, “to state a claim in federal court, a

complaint must explain what each defendant did to [the pro se

plaintiff]; when the defendant did it; how the defendant’s action

harmed [the plaintiff]; and what specific legal right the plaintiff

believes the defendant violated.” Nasious v. Two Unknown B.I.C.E.

Agents, 492 F.3d 1158, 1163 (10th Cir. 2007).

     The Tenth Circuit has observed that the U.S. Supreme Court’s

decisions in Twombly and Erickson set out a new standard of review

for dismissals under 28 U.S.C. § 1915(e)(2)(B)(ii) dismissals. See

Key v. Bemis, 500 F.3d 1214, 1218 (10th Cir. 2007)(citations omitted).
Following those decisions, courts “look to the specific allegations

in the complaint to determine whether they plausibly support a legal

claim for relief.” Kay, 500 F.3d at 1218 (quotation marks and internal

citations omitted). A plaintiff “must nudge his claims across the line

from conceivable to plausible.” Smith v. United States, 561 F.3d 1090,

1098 (10th Cir. 2009). In this context, “plausible” refers “to the

scope of the allegations in a complaint: if they are so general that

they encompass a wide swath of conduct much of it innocent,” then the
plaintiff   has   not   “nudged   [the]   claims   across   the   line   from

conceivable to plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247
(citing Twombly at 1974).

                             Discussion

The judicial defendant

     Plaintiff’s claim against the defendant district judge is

subject to dismissal. First, to the extent plaintiff may sue the

defendant judge in his official capacity, his claim for monetary

damages is barred by sovereign immunity. A suit against a government

actor in his official capacity is another way of bringing an action

against the governmental entity itself. Kentucky v. Graham, 473 U.S.

159, 165 (1985). “When a suit alleges a claim against a state official

in his official capacity, the real party in interest in the case is

the state, and the state may raise the defense of sovereign immunity

under the Eleventh Amendment.” Callahan v. Poppell, 471 F.3d 155, 1158

(10th Cir. 2006)(quotation omitted). Sovereign immunity generally bars

actions in federal court for damages against state officials acting

in their official capacities. Harris v. Owens, 264 F.3d 1282, 1289

(10th Cir. 2001).

     Next, to the extent plaintiff seeks damages from the defendant
judge in his individual capacity, this claim is barred by absolute

judicial immunity. A state judicial officer is absolutely immune from

liability in an action under § 1983 except where the judge acts “in

the clear absence of all jurisdiction.” Stump v. Sparkman, 435 U.S.

349, 356-57 (1978). Plaintiff’s allegation that the defendant judge

misapplied the law in his criminal case is not sufficient to defeat

the defendant’s immunity.

Claim against SRMC and DCF
     Plaintiff claims these defendants denied him the right to sign

the birth certificate of his son. Kansas law limits the circumstances
in which the name of the father may appear on a birth certificate:


     (c) If the mother was married at the time of either
     conception or birth, or at any time between conception and
     birth, the name of the husband shall be entered on the
     certificate as the father of the child unless paternity has
     been determined otherwise by a court of competent
     jurisdiction, in which case the name of the father as
     determined by the court shall be entered. If the mother was
     not married either at the time of conception or of birth,
     or at any time between conception and birth, the name of
     the father shall not be entered on the certificate of birth
     without the written consent of the mother and of the person
     to be named as the father on a form provided by the state
     registrar pursuant to K.S.A. 23-2204, and amendments
     thereto, unless a determination of paternity has been made
     by a court of competent jurisdiction, in which case the name
     of the father as determined by the court shall be entered.

     K.S.A. 65-2409a(c).

     Because plaintiff provides no specific details in support of his

claim, it is unclear whether reference to this statutory provision

is sufficient to resolve his claim. Likewise, the complaint does not

explain plaintiff’s allegation that he has been denied a federal

right. Accordingly, the Court will direct plaintiff to show cause why

this claim should not be dismissed due to the immunity of the defendant

judicial officer and the lack of a plausible claim of the violation

of a federal right. In the alternative, plaintiff may file an amended

complaint that sets out allegations of fact that support his claim

that he was denied a federal right to sign the birth certificate.

                 Response and/or Amended Complaint

     Plaintiff is directed to show good cause why his complaint should

not be dismissed for the reasons set out in this order. He is also

given the opportunity to file an amended complaint to cure the
deficiencies identified.

     Plaintiff’s amended complaint must be submitted upon

court-approved forms. In order to add claims or significant factual

allegations, or to change defendants, a plaintiff must submit a

complete amended complaint. See Fed. R. Civ. P. 15. An amended

complaint is not an addendum or supplement to the original complaint

but completely supersedes it. Therefore, any claims or allegations

not presented in the amended complaint are no longer before the Court.

Plaintiff may not simply refer to an earlier pleading; instead, the

complaint must contain all allegations and claims that plaintiff

intends to present in the action, including those to be retained from

the original complaint. Plaintiff must include the case number of this

action on the first page of the amended complaint.

     In addition, plaintiff must name every defendant in the caption

of the amended complaint. See Fed. R. Civ. P. 10(a). Plaintiff must

refer to each defendant in the body of the complaint and must allege

specific facts that the describe the allegedly unconstitutional acts

or omissions by each defendant, including dates, locations, and

circumstances.

     IT IS, THEREFORE, BY THE COURT ORDERED that plaintiff’s motion

for leave to proceed in forma pauperis (Doc. 2) is granted. Plaintiff

remains obligated to pay the $350.00 filing fee in installments

calculated under 28 U.S.C. § 1915(b)(2).

     IT IS FURTHER ORDERED that on or before May 10, 2019, plaintiff

shall show cause why this matter should not be dismissed for the
reasons discussed herein and, if he so chooses, to submit an amended

complaint. The failure to file a timely response may result in the

dismissal of this matter without additional prior notice.

     IT IS FURTHER ORDERED the clerk of the court shall transmit a

copy of this order to plaintiff’s custodian as notice of his obligation

to pay the filing fee in this matter in installments.

     IT IS SO ORDERED.

     DATED:   This 10th day of April, 2019, at Topeka, Kansas.




                                S/ Sam A. Crow
                                SAM A. CROW
                                U.S. Senior District Judge
